DETAILED CORRESPONDANCE
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amy Dunstan on 13 January 2021. 

The application has been amended as follows: 
IN THE SPECIFICATION:

Applicant’s amendment filed 12/10/2020 provides two amendments to the same paragraph. However, the second appears to have been a typo. Both amendments with proper citation are provided for clarity:

Please amend the specification at p. 8, Ins. 17-23, as follows: 
Enhancer elements can be identified by a number of techniques, including deletion analysis, i.e. deleting one or more nucleotides from the 5' end or internal to a promoter, DNA binding protein analysis using DNase I footprinting, methylation interference, electrophoresis mobility-shift the Basic Local Alignment Search Tool at the National Center for Biotechnology Information (BLAST®). 

Please amend the specification at p. 101, Ins. 23-25, as follows: 
Each cluster is annotated using bioinformatics analysis methods such as the nucleotide and protein Basic Local Alignment Search Tool BLAST® against public and proprietary data of genes expressed in monocots and dicots. 
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Ashley K Buran/Primary Examiner, Art Unit 1662